Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered May 30, 1990, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of 5 years to life imprisonment, unanimously affirmed.
We agree with the suppression court’s finding that defendant lacked standing to challenge the search (see, People v Wesley, 73 NY2d 351; People v McGaha, 144 AD2d 388).
We also find that defendant’s plea bargain was fairly negoti*745ated and that the sentence imposed was not excessive. Concur —Sullivan, J. P., Carro, Ellerin, Kassal and Nardelli, JJ.